AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                               FILED IN THE
                                                                                                                U.S. DISTRICT COURT
                                                                  for thH_                                EASTERN DISTRICT OF WASHINGTON

                                                     Eastern District of Washington
                                                                                                              Oct 04, 2019
     MARIBELL AGUILAR, for Herself, as a Private
                                                                                                               SEAN F. MCAVOY, CLERK
     Attorney General, and/or on Behalf of All Others
                   Similarly Situated,                               )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 1:19-cv-03178-SMJ
       CARTER’S INC.; and DOES 1–10, inclusive,                      )
                                                                     )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Defendant’s Motion to Compel Arbitration or, in the Alternative, to Dismiss, ECF No. 3, is GRANTED as to compelling
u
              arbitration only. All claims are DISMISSED WITHOUT PREJUDICE and Plaintiff is COMPELLED TO ARBITRATE
              those claims under the terms of the Arbitration Agreement contained in the Legal Terms and Conditions, ECF No. 3-3 at
              4, unless the arbitrator determines those provisions do not apply.


This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge          Salvador Mendoza, Jr.                                              on a motion to
      Compel Arbitration or, in the Alternative, to Dismiss.


Date: October 4, 2019                                                      CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Cora Vargas
                                                                                           %\ Deputy Clerk

                                                                            Cora Vargas
